                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        JOHN BARKER,                                     Case No.16-cv-07186-BLF (VKD)
                                                          Plaintiff,
                                   9
                                                                                             ORDER RE RULE 30(B)(6)
                                                   v.                                        DEPOSITION OF INSIGHT GLOBAL
                                  10

                                  11        INSIGHT GLOBAL, LLC, et al.,                     Re: Dkt. Nos. 230, 239
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            As directed by the Court, Mr. Barker and Beacon Hill have made a supplemental

                                  14   submission in support of their request for an order requiring Insight Global to produce a Rule

                                  15   30(b)(6) designee (Mr. Lowance or another representative) for further deposition on noticed

                                  16   Topics 5, 11, 12, 13 and 15. That supplemental submission reflects that the parties have slightly

                                  17   narrowed their dispute, and have conferred further about the bases for their respective positions.

                                  18            Having considered the parties’ original submission (Dkt. No. 230) and their supplemental

                                  19   submission (Dkt. No. 239), as well as the arguments presented at the hearing on April 16, 2019,

                                  20   the Court grants in part and denies in part Mr. Barker’s and Beacon Hill’s request for further

                                  21   deposition testimony, as set forth in detail below.

                                  22   I.       SUMMARY OF THE DISPUTE
                                  23            The question presented by this dispute is whether the deposition questions Mr. Lowance

                                  24   did not answer were within the scope of the deposition topics for which he was designated, and if

                                  25   so, whether Insight Global’s privilege/work product objections to those questions were proper.1

                                  26   Insight Global designated Mr. Lowance for the following topics:

                                  27

                                  28   1
                                           Insight Global does not oppose the discovery on other grounds.
                                              5.    The Second Amended and Restated Insight Global LLC 2013
                                   1                Incentive Unit Plan.
                                   2          11.   The basis for Insight’s decision not to pay Mr. Barker his accumulated
                                                    units of value under the Second Amended and Restated Insight Global
                                   3                LLC 2013 Incentive Unit Plan.
                                   4          12.   The identity of all persons who participated in the decision not to pay
                                                    Mr. Barker his accumulated units of value under the Second Amended
                                   5                and Restated Insight Global, LLC 2013 Incentive Unit Plan.
                                   6          13.   Every document, including without limitation every policy, on which
                                                    Insight relied in its decision not to pay Mr. Barker his accumulated
                                   7                units of value under the Second Amended and Restated Insight Global
                                                    LLC 2013 Incentive Unit Plan.
                                   8
                                              15.   Insight’s enforcement of non-solicitation of customers provisions,
                                   9                non-solicitation of employees provisions and non-compete provisions
                                                    against its California employees, including without limitation any
                                  10                notifications or reminders by Insight to its California employees of
                                                    their alleged non-solicitation or non-compete obligations or any
                                  11                claims that an employee breached his or her alleged non-solicitation or
                                                    non-compete obligations.
                                  12
Northern District of California
 United States District Court




                                  13   Dkt. No. 230 at ECF 11-12.

                                  14          Of the 93 deposition questions in dispute, Mr. Barker and Beacon Hill have withdrawn

                                  15   three questions (#9, #79, #83), and appear to concede that an additional eight questions (#15, #76,

                                  16   #77, #78, #80, #81, #82, #92) are outside the scope of the noticed topics.2 See Dkt. No. 239 at

                                  17   ECF 2, 9, 27, 28, 30. Insight Global has offered to provide responses to eleven questions,

                                  18   including one that is concededly outside the scope (#5, #7, #8, #11, #12, #13, #14, #44, #45, #81

                                  19   and #87), albeit in the form of written answers, not deposition testimony. See Dkt. No. 239 at

                                  20   ECF 2, 33. The 72 questions that remain in dispute are reproduced in the chart at the end of this

                                  21   order. For each question, the Court first considers whether the question is fairly within the scope

                                  22   of the noticed deposition topic, and for those that are, the Court then considers whether Insight

                                  23   Global’s privilege/work product objection is well taken.3

                                  24

                                  25   2
                                         In their supplemental submission, Mr. Barker and Beacon Hill argue for the first time that Mr.
                                       Lowance or another Insight Global representative should be required to answer questions that are
                                  26   admittedly not within the scope of a noticed topics because Mr. Lowance’s individual deposition
                                       was noticed for the same day as the Rule 30(b)(6) deposition. See Dkt. No. 239 at ECF 2. The
                                  27   Court will disregard this argument, as it is both inconsistent with the Court’s direction regarding
                                       the permissible contents of the supplemental submission and legally irrelevant.
                                  28   3
                                         Mr. Barker and Beacon Hill are correct that a party may not refuse to answer based solely on an
                                                                                          2
                                       II.      DISCUSSION
                                   1
                                                A.     Questions Outside the Scope of the Noticed Deposition Topics
                                   2
                                                Of the 72 disputed questions, Insight Global agrees that thirteen questions are indeed
                                   3
                                       within the scope of one or more noticed deposition topics (#20, #21, #23, #24, #31, #61, #62, #63,
                                   4
                                       #64, #65, #67, #85, #86), and it raises only privilege/work product objections to those questions.
                                   5
                                       For all but five of the remaining disputed questions, Mr. Barker and Beacon Hill rely on Topic 15
                                   6
                                       for their argument that the question is within the scope of a noticed topic. Accordingly, the Court
                                   7
                                       begins with a consideration of the scope of Topic 15.
                                   8
                                                       1.      Topic 15
                                   9
                                                At its broadest, Topic 15 is directed to “Insight’s enforcement of non-solicitation of
                                  10
                                       customers provisions, non-solicitation of employees provisions and non-compete provisions
                                  11
                                       against its California employees.” Mr. Barker and Beacon Hill construe this topic broadly; Insight
                                  12
Northern District of California




                                       Global construes it more narrowly. The parties appear not to have conferred about their differing
 United States District Court




                                  13
                                       views of the scope of the topic in advance of the deposition.
                                  14
                                                A reasonable interpretation of the scope of this topic is informed by both the further
                                  15
                                       elaboration of the topic in the “including without limitation” clause, as well as the other topics in
                                  16
                                       the deposition notice for which Insight Global produced other designees. The Court agrees that
                                  17
                                       Topic 15 is not limited to “letters written to former employees about their contractual obligations
                                  18
                                       to IG” (Dkt. No. 230 at ECF 5), as Insight Global contends, but encompasses more generally
                                  19
                                       efforts by Insight Global to enforce non-solicitation and non-compete obligations against its
                                  20
                                       California employees. However, it does not include, for example, Insight’s practice of including
                                  21
                                       such obligations in its agreements with California employees, which is the subject of a different
                                  22
                                       topic.
                                  23
                                                Applying this interpretation, the Court finds that the following disputed questions are
                                  24
                                       within the scope of Topic 15: #3, #4, #6, #22, #25, #27, #32, #33, #36, #37, #38, #39, #40, #41,
                                  25
                                       #47, #48, #50, #60, #75. As to those topics, most of the disputed questions are phrased in a
                                  26
                                  27
                                       objection that a question is beyond the scope of a noticed topic, but should instead seek relief from
                                  28   the Court as provided in Rule 30(c)(2) and (d)(3). However, the Court will not order Insight
                                       Global to provide further deposition testimony unless that testimony falls within a noticed topic.
                                                                                         3
                                   1   manner that suggests they are seeking the personal views of the deponent; however, the topic is

                                   2   limited to positions taken or information known to Insight Global. Subject to the Court’s decision

                                   3   on the privilege/work product objections, Mr. Barker and Beacon Hill must reformulate these

                                   4   questions so that they are addressed to Insight Global and not Mr. Lowance personally, or

                                   5   whomever Insight Global chooses to designate. As discussed below, such reformulations also

                                   6   may be necessary to avoid privilege/work product objections.

                                   7          The following disputed questions are outside the scope of Topic 15, and Insight Global

                                   8   need not produce a designee to testify about them: #1, #2, #10, #16, #17, #18, #19, #26, #28, #29,

                                   9   #30, #34, #35, #42, #43, #46, #49, #54, #55, #56, #57, #58, #59, #66, #68, #69, #70, #71, #72,

                                  10   #73, #74, #88, #89, #91, #93.

                                  11                  2.     Topics 5, 11, 12, 13
                                  12          Topic 5 concerns the Second Amended and Restated Insight Global, LLC 2013 Incentive
Northern District of California
 United States District Court




                                  13   Unit Plan (“IUP”), and Topics 11, 12 and 13 concern Insight Global’s decision to not pay Mr.

                                  14   Barker his accumulated units of value under the IUP. The Court finds that disputed question #84

                                  15   is within the scope of Topic 5, and disputed question #90 is within the scope of Topics 11, 12 and

                                  16   13. As to those topics, subject to the Court’s decision on the privilege/work product objections,

                                  17   Mr. Barker and Beacon Hill must reformulate these questions so that they are addressed to

                                  18   information known to Insight Global, and not the individual deponent.

                                  19          The following disputed questions are outside the scope of Topics 5, 11, 12 and 13, and

                                  20   Insight Global need not produce a designee to testify about them: #51, #52, #53.

                                  21          B.      Questions Barred by the Attorney-Client Privilege or Work Product Doctrine
                                  22          As indicated in the summary chart below, there are 34 questions that the Court has

                                  23   determined (or Insight Global has agreed) fall within the scope of a noticed topic. The Court now

                                  24   turns to Insight Global’s privilege and work product objections to those questions.

                                  25          It appears from Insight Global’s portion of the joint submission that most of its privilege

                                  26   and work product objections are closely tied to Mr. Lowance’s role as general counsel to Insight

                                  27   Global, and the fact that most of the questions at issue were phrased in a manner suggesting that

                                  28   Mr. Barker and Beacon Hill were seeking discovery of Mr. Lowance personally. While it is not
                                                                                        4
                                   1   improper to designate counsel as a company representative, that designee’s role as an attorney

                                   2   cannot be used to insulate from discovery facts known to the company. Upjohn Co. v. United

                                   3   States, 449 U.S. 383, 395 (1981) (“The privilege only protects disclosure of communications; it

                                   4   does not protect disclosure of the underlying facts by those who communicated with the

                                   5   attorney[.]”) At the same time, Mr. Barker and Beacon Hill may not compel personal deposition

                                   6   testimony of Mr. Lowance in the guise of seeking discovery of Insight Global under Rule

                                   7   30(b)(6).

                                   8          The Court concludes that the following deposition questions, if reformulated to seek

                                   9   information in the possession, custody or control of Insight Global, are principally directed to

                                  10   obtaining factual information of Insight Global and not communications subject to the attorney-

                                  11   client privilege or information subject to the attorney work product doctrine: #20, #21, #22, #23,

                                  12   #32, #36, #37, #38, #39, #40, #41, #47, #48, #50, #60, #61, #62, #64, #67, #75, #84, #86, #90. By
Northern District of California
 United States District Court




                                  13   way of example, question #20 might be reformulated as follows: “Did any Insight Global

                                  14   representative ever discuss with any Insight Global employees that Insight Global was not going

                                  15   to enforce any longer the non-solicitation of customers and clients provision?”

                                  16          It may well be that complete answers to some of these reformulated questions would

                                  17   require the deponent to reveal privileged information of the company. Nothing in this order

                                  18   precludes such an objection on this ground during the further Rule 30(b)(6) deposition. For

                                  19   example, question #36 might be reformulated as follows: “Why does Insight Global not point out

                                  20   [in the document under discussion], as it does in the IUP, that certain provisions do not apply to

                                  21   California employees?” An answer to that question might be purely factual—e.g., a change or

                                  22   difference in policy—or it might indeed require the deponent to reveal advice of counsel, or both.

                                  23   Nothing in this order requires Insight Global to reveal advice of counsel; however, it must respond

                                  24   with factual information known to the company to the extent the question calls for such

                                  25   information, regardless of the source of those facts.

                                  26          A number of the remaining deposition questions do not appear to call for factual

                                  27   information, but instead seek Insight Global’s contentions or positions on matters having to do

                                  28   with its enforcement of non-solicitation and non-competition provisions. Insight Global does not
                                                                                         5
                                   1   object to these questions on the ground that deposition testimony is not an appropriate means of

                                   2   discovering its contentions. However, it does object that several questions improperly seek

                                   3   disclosure of Insight Global’s legal conclusions, legal strategy, and/or the advice of counsel. The

                                   4   Court concludes that the following deposition questions, if appropriately reformulated, are

                                   5   principally directed to obtaining Insight Global’s contentions, as opposed to legal conclusions,

                                   6   legal strategy or advice of counsel: #3, #4, #6, #24, #25, #27, #31, #33. For example, question #3

                                   7   might be reformulated as follows: “How does Insight Global contend the noncompete covenant

                                   8   should be interpreted?” And, question #24 might be reformulated as follows: “Does Insight

                                   9   Global contend that Ms. Gravino’s calling on at least one account with whom she had contact

                                  10   while working at Insight Global is a violation of the at will employment agreement?” The Court

                                  11   expects the answers to these questions would not implicate any privilege or work product

                                  12   concerns; however, further questions probing why Insight Global so contends might well implicate
Northern District of California
 United States District Court




                                  13   such concerns. Nothing in this order requires Insight Global to reveal advice of counsel or

                                  14   attorney work product in response to such further questions.

                                  15          With respect to question #63, Mr. Barker and Beacon Hill may not inquire about, or

                                  16   premise their question on an assertion of, Insight Global’s or its designee’s view of a decision of

                                  17   the California Supreme Court, and it may not seek an explanation for why Insight Global does not

                                  18   send letters of non-enforcement to its former employees, as that question appears to seek

                                  19   information that is protected from disclosure by the attorney-client privilege. Likewise, with

                                  20   respect to question #65, Mr. Baker and Beacon Hill may not inquire about Insight Global’s legal

                                  21   analysis regarding what California law does and does not prohibit. Finally, with respect to

                                  22   question #85, Mr. Barker and Beacon Hill may not inquire as to whether committees within

                                  23   Insight Global have a conflict of interest, as that question seems designed to elicit a purely legal

                                  24   conclusion that likely also implicates attorney-client privilege. Mr. Barker and Beacon Hill may

                                  25   not inquire further about questions #63, #65 and #85.

                                  26   III.   CONCLUSION
                                  27          Mr. Barker and Beacon Hill may take further deposition testimony of Insight Global

                                  28   regarding the following questions, subject to the Court’s direction that questions must be directed
                                                                                         6
                                   1   to Insight Global and not to an individual deponent: #3, #4, #6, #20, #21, #22, #23, #24, #25, #27,

                                   2   #31, #32, #33, #36, #37, #38, #39, #40, #41, #47, #48, #50, #60, #61, #62, #64, #67, #75, #84,

                                   3   #86, #90. Insight Global may produce Mr. Lowance for further deposition or may produce

                                   4   another designee or designees to answer these questions. This further deposition questioning will

                                   5   be limited to a total of 2.5 hours. Mr. Barker and Beacon Hill may ask reasonable follow up

                                   6   questions to follow up on answers to the permitted questions, but they may not inquire as to any

                                   7   matters the Court has concluded are outside the scope of a noticed topic or subject to valid

                                   8   privilege/work product objections. The parties shall cooperate to promptly schedule the further

                                   9   deposition.

                                  10          IT IS SO ORDERED.

                                  11   Dated: April 25, 2019

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                    VIRGINIA K. DEMARCHI
                                  14                                                                United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        7
No.   Question                                    Within Noticed   Privilege or Work
                                                  Topic?           Product?
1     You understand that covenants not to        No               n/a
      compete are unenforceable under
      California law; correct? 15:17-21.
2     When you executed the settlement            No               n/a
      agreement on behalf of Insight Global,
      did you understand this provision that I
      just read, paragraph 13, the no-hire
      restriction period? 16:1-7.
3     The noncompete covenant to which            15               No
      employees are bound with Insight
      Global, what is your understanding of
      that phase [phrase]? 16:23-17:2.
4     Did you believe that any of MacArthur,      15               No
      Barker, Brodusco [Verduzco] or Cronin
      were subject to this no-hire restriction
      period, paragraph 13, of the settlement
      agreement? 17:7-14.
5     Are any of the four subject to a            n/a              Insight Global agrees to
      noncompete covenant with Insight                             answer
      Global? 17:25-18:23.
6     And you would agree that this               15               No
      settlement agreement is a [an] effort by
      Insight Global to enforce its restrictive
      covenants against its former employees;
      correct? 19:4-18.
7     To your knowledge, are any Insight          n/a              Insight Global agrees to
      Global California employees current or                       answer
      former subject to a noncompete? 19:23-
      20:2.
8     To your knowledge, has any current or       n/a              Insight Global agrees to
      former Insight Global employee, who                          answer
      worked in California, ever signed a
      covenant not to compete within a certain
      geographic area? 20:7-12.
9     Glen Johnson came from Tech Systems;
      correct? 25:15-22.
10    Did Insight Global fire [Chris Hubbard]     No               n/a
      for sexual harassment? 35:20-36:3.




                                              1
No.   Question                                       Within Noticed      Privilege or Work
                                                     Topic?              Product?
11    Can you generally describe the efforts         n/a                 Insight Global agrees to
      that Insight has undertaken to comply                              answer
      with the law in the various states where
      Insight conducts business regarding
      post-employment, restrictive covenants,
      and by that I mean covenants not to
      compete, nonsolicitation of customers,
      clients and employees and – provisions?
      41:17-42:9.
12    For example, does Insight have a               n/a                 Insight Global agrees to
      compliance program in place to ensure                              answer
      that it does not violate the law in the
      various jurisdictions where Insight
      conducts business? 43:3-8.
13    What is Insight Global’s compliance            n/a                 Insight Global agrees to
      program with respect to enforceability                             answer
      of restrictive covenants? 43:12-16.
14    Does Insight do anything to comply             n/a                 Insight Global agrees to
      with the laws in the various jurisdictions                         answer
      where Insight conducts business with
      respect to post-employment, restrictive
      covenants? 43:18-23.
15    Do you know the employee turnover
      rate at Insight’s San Francisco office
      during the same period of time, 2013 to
      the present? 45:17-46:1.
16    Are you familiar with the California           No                  n/a
      Supreme Court’s last post-employment
      restrictive covenants case, Edwards v.
      Arthur Anderson? 46:3-8.
17    When did you become familiar with the          No                  n/a
      California Supreme Court’s, Edwards v.
      Arthur Anderson decision? 46:12-15.
18    Do you understand that nonsolicitation         No                  n/a
      of customers’ provisions are
      unenforceable and unfair business
      practice in California? 46:17-23.

19    Did Insight Global revise its at will          No                  n/a
      employment agreements in response to
      the Barker lawsuit? 46:25-47:3.
20    Did you ever discuss with any                  15 (not disputed)   No
      employees at Insight Global that Insight
      Global was not going to enforce any

                                                 2
No.   Question                                       Within Noticed      Privilege or Work
                                                     Topic?              Product?
      longer the nonsolicitation of customers’
      and clients’ provisions? 47:7-48:13.
21    Were you privy to discussions regarding        15 (not disputed)   No
      a stipulation to that effect? In other
      words, a binding stipulation that would
      be signed by Judge Fruman [Freeman]?
      48:15-19.
22    Have you seen the proposed stipulation?        15                  No
      49:13-17.

23    When would a letter go to a former             15 (not disputed)   No
      employee that joins a competitor?
      54:15-20.
24    It looks like you also wrote in this letter    15 (not disputed)   No
      that Ms. Gravino had called on at least
      one account with whom she had contact
      while working at Insight Global. Is that
      a violation of her At Will Employment
      Agreement with Insight Global? 55:16-
      57:4.
25    Is it a breach of any agreement with           15                  No
      Insight Global for a former employee to
      do business with a customer or client
      who they had contact with at Insight
      Global? 57:6-12.
26    What is your understanding of what that        No                  n/a
      [the inevitable disclosure theory]
      means? 57:14-21.
27    Is it Insight’s philosophy that since we       15                  No
      trained you as an employee, you can’t
      leave and go work for a competitor;
      everything you know, you learned from
      us? 58:4-14.
28    Do you agree with Mr. Bean’s statement         No                  n/a
      with regard to employee knowledge,
      employee training at Insight Global, that
      if employees leave, whatever knowledge
      they are going to know about staffing is
      going to be learned from Insight Global
      and constitutes Insight Global’s trade
      secrets? 59:16-24.




                                                 3
No.   Question                                     Within Noticed      Privilege or Work
                                                   Topic?              Product?
29    In the course of your job, did you           No                  n/a
      research and find the Supreme Court of
      California’s 2008 decision in Edwards
      vs. Arthur Anderson regarding
      nonsolicitation of customers’
      provisions? 71:22-72:4.
30    Have you ever read the Edwards’ case?        No                  n/a
      72:8-10.
31    In the next letter here, you are telling a   15 (not disputed)   No
      former employee in 2014 that they
      cannot solicit or attempt to solicit any
      customers or clients with whom they
      had material contact while at Insight
      Global --- I think there is a typo, any
      staffing service business? Isn’t that an
      attempt to threaten an employee with an
      unenforceable customer nonsolicitation
      provision? 73:5-14.
32    And what do you mean by “if                  15                  No
      applicable,” in this context? 79:7-13.
33    Isn’t the purpose of this [the Separation    15                  No
      Agreement] to restrain former
      employees of Insight Global? 83:23-
      84:5.
34    You have known that since 2013, when         No                  n/a
      you became general counsel of Insight
      Global, that California law forbids post-
      employment noncompetes; correct?
      85:15-24.
35    Does Insight Global contend that all five    No                  n/a
      or [of] these provisions are enforceable
      under California law? 86:3-7.
36    Why not point out, as you do in the IUP      15                  No
      plan that certain provisions don’t apply
      to California employees? 87:2-9.
37    Why not just say this agreement not to       15                  No
      compete doesn’t apply to California
      employees? 87:11-17.
38    Why do you include a business location       15                  No
      at all in a separation agreement with a
      California employee? 95:13-23.
39    What was your intent in drafting that        15                  No
      sentence [Section 5-B of Separation
      Agreement]? 98:24-99:4.

                                               4
No.   Question                                      Within Noticed   Privilege or Work
                                                    Topic?           Product?
40    Was your intent to dissuade former            15               No
      Insight employees in California from
      going to work for the competition?
      99:8-16.
41    Isn’t it true, Mr. Lowance, that the          15               No
      purpose, intent and effect of these post-
      employment restrictive covenants in the
      standard Insight separation agreement,
      are to dissuade and inhibit former
      employees in California from accepting
      jobs with Insight’s competitors in the
      staffing industry? 103:3-20.
42    Do you make a distinction in your mind        No               n/a
      between solicitation and inducement?
      108:20-109:3.
43    You would agree, Mr. Lowance, that if         No               n/a
      an Insight Global employee in San
      Francisco reached out to John Barker
      and asked about Beacon Hill, that that
      by itself would not be a violation of a
      nonsolicitation provision? 109:7-17.
44    Isn’t it true that Insight Global has never   n/a              Insight Global agrees to
      advised its California employees that                          answer
      any of these post-employment restrictive
      covenants do not apply to them?
      109:21-110:4.
45    Are you aware of Insight Global ever          n/a              Insight Global agrees to
      telling any California employee that the                       answer
      nonsolicitation of customers and clients
      provision is not enforceable under
      California law? 110:6-13.
46    When you authored this termination            No               n/a
      letter to my client, John Barker, you
      knew he was not subject to a
      noncompete under California law;
      correct? 113:13-18.




                                                5
No.   Question                                       Within Noticed   Privilege or Work
                                                     Topic?           Product?
47    You say the “Documents contain                 15               No
      restrictions designed to protect Insight
      Global’s confidential business
      information, and goodwill from actions
      by former employees including
      commitments not to one compete
      against Insight Global in its lines of
      business within certain geographic
      areas.” Why did you say that if he was
      not subject to a noncompete? 114:4-17.
48    Why did you write that he was subject          15               No
      to commitments not to compete against
      Insight Global in its lines of business
      within certain geographic areas?
      114:22-115:3.
49    Were you trying to confuse John Barker         No               n/a
      into thinking he couldn’t compete with
      Insight Global by writing this language?
      115:6-9.
50    What did you mean when you said, he            15               No
      had a commitment not to compete
      against Insight Global in its lines of
      business within certain geographic
      areas? 115:11-116:12.
51    Why did the company terminate him for          No               n/a
      cause? 118:10-23.
52    Why would you use the word “cause” if          No               n/a
      he is at will? What other reason would
      you use “cause” if he was an at will
      employee? 119:18-22.
53    Did you understand, when you wrote             No               n/a
      this letter, that cause had a certain
      meaning? 120:12-17.
54    Isn’t it true you wrote your termination       No               n/a
      letter to my client, John Barker, in a
      deliberately misleading manner to
      restrain competition by him? 121:25-
      122:11.
55    Isn’t true that you knew full well when        No               n/a
      you wrote your letter firing my client,
      John Barker, he was not subject to any
      legally enforceable covenant not to
      compete? 122:15-20.


                                                 6
No.   Question                                       Within Noticed      Privilege or Work
                                                     Topic?              Product?
56    Isn’t it true that you knew full well          No                  n/a
      when you wrote your letter firing John
      Barker that he was not subject to any
      legally enforceable covenant not to
      solicit Insight’s current or prospective
      clients and customers? 122:24-123:6.
57    Isn’t it also true, Mr. Lowance, that          No                  n/a
      when you wrote your letter firing my
      client, you knew full well that Section 7
      of the National Labor Relations Act
      prohibited any contract provision
      prohibiting Insight’s current or former
      employees for [from] making
      “disparaging statements about Insight or
      its employees”? 123:9-16.
58    In fact that legal prohibition is              No                  n/a
      confirmed in Insight’s own National
      employee handbook, correct, protected
      concerted activities? You can’t
      disparage an employer – hear about all
      the Facebook cases last year, two years
      ago? 123:19-124:2.
59    Isn’t it true that you deliberately            No                  n/a
      included the words “if applicable” in
      Insight’s form separation agreements to
      confuse Insight’s California employees
      and to restrain them from competing
      with Insight in the staffing industry?
      124:6-12.
60    Isn’t it also true that Insight’s desires to   15                  No
      restrain and intimidate former
      employees from competing with Insight,
      knowing that Insight’s current and
      former employees are not bound by any
      noncompete obligation or any
      nonsolicitation of customers’ provision?
      124:14-23.
61    Isn’t it true that Insight includes these      15 (not disputed)   No
      post-employment restrictive covenants
      in your reminder letters to former
      employees and in Insight standard form
      separation agreements, to restrain the
      competition by former employees?
      124:25-125:7.

                                                 7
No.   Question                                   Within Noticed      Privilege or Work
                                                 Topic?              Product?
62    And another is to intimidate current and   15 (not disputed)   No
      former employees from competing.
      Isn’t that true? 125:9-23.
63    So knowing what you now know               15 (not disputed)   Yes
      through the Barker lawsuit that
      California doesn’t recognize covenants
      not to compete, California Supreme
      Court back in 2008 ruled that
      nonsolicitation of customers’ provisions
      are unenforceable, they are a disguise
      noncompete – knowing that now, why
      don’t you send letters to your former
      employees to let them know that we
      won’t enforce these against you?
      125:25-126:14.
64    Is there any reason why when you           15 (not disputed)   No
      revised the At Will Employment
      Agreements in February of 2017 for
      California employees or some California
      employees, that you didn’t notify former
      employees that they are no longer bound
      by that nonsolicitation of customers’
      provision? 126:18-127:2.
65    There is no law prohibiting a former       15 (not disputed)   Yes
      employee from having any contact with
      a former employer’s customer under
      California law; correct? 136:20-137:21.
66    To ask one more question on this point,    No                  n/a
      if a former Insight Global account
      manager working in California resigns
      or is terminated and then goes to work
      for another staffing firm, a competitor,
      there is nothing in either the At Will
      Employment Agreement or the law that
      would prevent the employee from
      receiving calls from former customers
      with whom they had contact with at
      Insight, is there? 137:23-138:8.




                                             8
No.   Question                                    Within Noticed      Privilege or Work
                                                  Topic?              Product?
67    It goes on to say, as that would            15 (not disputed)   No
      necessarily require the use of that same
      confidential business information. Did
      you mean by this that a former
      employee would not be able to have any
      contact with a former customer who
      they had contact with while at Insight
      Global? 143:20-144:8.
68    The question is whether Insight Global      No                  n/a
      considers the mere identities of plants
      [clients] and plant [client] hiring
      managers to be a secret? 146:5-19.
69    Did Insight Global target my client,        No                  n/a
      Beacon Hill, because of the Barker
      lawsuit? Specifically, the Texas lawsuit,
      the Illinois lawsuit, the New York
      lawsuit? 153:24-154:8.
70    In other words, John Barker wasn’t          No                  n/a
      willing to play ball and Beacon Hill
      wasn’t willing to cave to Insight Global.
      So you decided – Insight decided to sue
      Beacon Hill as a practice retaliation?
      154:10-155:21.
71    Isn’t it true that because John Barker      No                  n/a
      and Beacon Hill were not willing to
      cave to Insight Global’s tactics that
      Insight Global, as a business practice,
      decided to compete through litigation?
      155:23-156:9.
72    Wasn’t the reason because California        No                  n/a
      does not recognize or enforce
      noncompetes? 157:14-25.
73    You understand though, as of the date       No                  n/a
      you signed this agreement that
      California did not allow noncompetes –
      post-employment noncompetes?
      158:17-25.
74    When did you learn that California does     No                  n/a
      not allow post-employment
      noncompetes? 159:4-160:3.
75    Do you know why the parties agreed to       15                  No
      a carve out for California law in the
      settlement agreement marked as 113?
      160:8-15.

                                              9
No.   Question                                       Within Noticed       Privilege or Work
                                                     Topic?               Product?
76    You were asked [sic] questions of
      current employees of Insight Global;
      correct? 162:17-163:3.
77    Did you tell any of these employees
      employ [sic] who you are going to give
      raises to, that you were seeking legal
      advice? 163:5-10.
78    Why these particular employees and not
      others in the San Francisco office?
      165:15-19.
79    Do you know whether Austin March has
      resigned his employment with Insight
      Global? 168:4-11.
80    Are the recruiters considered outside the
      [sic] salespersons? 173:14-25.
81    The reason I ask is, there is not a signed     n/a                  Insight Global agrees to
      arbitration agreement in John Barker’s                              answer
      personnel file. Do you know one way or
      the other why he didn’t sign one or
      wasn’t asked to sign one if this was
      implemented in July of 2014? 176:11-
      22.
82    Were some California employees asked
      to sign the arbitration agreement and
      some not asked? 176:24-177:9.
83    Have you reviewed the party’s [sic]
      discovery responses served in this case?
      178:11-20.
84    Why was the was the [sic] 2007 plan            5                    No
      amended and restated, to your
      knowledge? 185:21-186:8.
85    Is there a conflict of interest to have the    11, 12 (not          Yes
      compensation committee having a stake          disputed)
      at Insight Global, and then deciding a
      benefit claim under the plan? 196:6-15.
86    Why would it treat the Complaint as a          5, 11, 12, 13 (not   No
      claim for benefits under the plan, as          disputed)
      opposed to paying those benefits out in
      the ordinary course? 202:5-10.




                                                10
No.   Question                                     Within Noticed   Privilege or Work
                                                   Topic?           Product?
87    Were there any formal procedures             n/a              Insight Global agrees to
      implemented to ensure that company                            answer
      finances were not a factor in deciding
      John Barker’s claim for IUP benefits;
      and by company I mean Insight Global,
      LLC? 208:5-16.
88    Would that make a difference as to           No               n/a
      whether she was solicited by John
      Barker, if she admitted that she told
      Barker in the presence of numerous
      witnesses as Brian Bradusco’s [Bryan
      Verduzco’s] engagement party, “take
      me wherever you go”? 217:7-14.
89    During your interviews with Insight          No               n/a
      Global employees in San Francisco, did
      any Insight employees indicate that had
      sought out John Barker for employment
      opportunities or advice? 220:3-9.
90    Why would you include a cause finding        11, 12, 13       No
      in the termination letter, if that wasn’t
      tied to the plan? 222:24-223:5.
91    Do you think it is fair to require an        No               n/a
      employee in California to fly out to
      Georgia to litigate a claim under the
      separation agreement? 225:14-20.
92    Were there any employees in the San
      Francisco office of Insight Global that
      declined to meet with you and Mr.
      Marquardt when you came out to obtain
      the declarations or affidavits? 233:11-
      21.
93    Is there a difference in your mind           No               n/a
      between induce or intend to induce to
      and solicit? 236:23-237:2.




                                              11
